IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-22-00109-CV

HENRY GEORGE, SIMULATOR VENTURES, LLC
AND SIMULATOR CENTER, LLC,
                                   Appellants
v.

SABRE UPDATES, INC.,
                                                           Appellee



                            From the 170th District Court
                              McLennan County, Texas
                             Trial Court No. 2020-176-4


                            MEMORANDUM OPINION


          This interlocutory appeal arises from the trial court’s denial of a special

appearance filed by appellants, Henry George, Simulator Ventures, LLC (“Ventures”),

and Simulator Center, LLC (“Center”). In one issue, appellants contend that the trial

court erred by refusing to hear their special appearance, striking supporting evidence in

support of their special appearance, and ultimately denying their special appearance. We

affirm.
                                   Procedural and Factual History

        George, a Florida resident, formed Ventures in 2015, as a limited liability

corporation registered in Delaware but operating in Florida. Ventures owns one ATR

flight simulator, which is a device that artificially recreates aircraft flight. George, a

former airline pilot and flight instructor for more than fifty years, maintains a 61%

ownership interest in Ventures. George formed Center in 2018, but no longer holds any

interest in the company. Center is a flight school that operates in Florida and uses

Venture’s ATR flight simulator.

        Beginning in 2016, appellee, Sabre Updates, Inc. (“Sabre”), provided support and

repairs on the ATR flight simulator. George regularly communicated with Sabre on

behalf of Ventures. This dispute arose when appellants failed to pay invoices from April

2017 to August 2017, for approximately $185,932.10 of goods and services provided by

Sabre. Sabre filed the lawsuit in Texas against appellants, alleging an unpaid account,

breach of contract, quantum meruit, fraudulent inducement, breach of guaranty, and

unpaid attorney’s fees. After being served with Sabre’s lawsuit, appellants filed a special

appearance, alleging that the trial court had no personal jurisdiction over them.

        While appellants’ special appearance was pending, a discovery dispute arose

between the parties. In a motion to compel, Sabre alleged that appellants only produced

seven pages in response to discovery requests from Sabre. After a telephonic hearing,




George, et al. v. Sabre Updates, Inc.                                                Page 2
the court granted Sabre’s motion to compel. In response to the trial court’s ruling on

Sabre’s motion to compel, appellants supplemented discovery with 112 additional pages.

        Because Sabre believed that appellants were engaging in discovery abuse, Sabre

filed a motion for contempt. After a hearing, the trial court found appellants in civil and

criminal contempt for various discovery abuses. Appellants were ordered to produce a

number of documents responsive to Sabre’s discovery requests, and the trial court

ordered appellants to pay $7,820 in attorney’s fees to Sabre. In this order, the trial court

denied Sabre’s request to strike the verification filed by George in support of the special

appearance.

        At a subsequent status hearing, the trial court determined that George and

Ventures “failed to comply with the Contempt Order by failing to supplement discovery

responses, produce certain responsive documents, and provide certifications as described

in Paragraphs 1-3 of the Contempt Order, and such failures continued as of December 8,

2021.” The trial court further determined that Center’s contempt had been purged

regarding discovery, but that all the appellants remained in contempt for failing to pay

the $7,820 in attorney’s fees to Sabre. As a result of appellants’ continued contemptuous

actions, the trial court struck George’s verification filed in support of the special

appearance and precluded George “from submitting a further affidavit or verification in

support of the Special Appearance.” And in the absence of a verification of affidavit in

support of the special appearance, the trial court denied appellants’ special appearance


George, et al. v. Sabre Updates, Inc.                                                 Page 3
as lacking support in the evidence and the law. This accelerated, interlocutory appeal

followed.

                                              Analysis

        In their sole issue on appeal, appellants challenge the trial court’s denial of their

special appearance. Included in this issue are a number of sub-issues, including a

complaint that the trial court’s discovery sanctions of striking George’s verification filed

in support of the special appearance and precluding George “from submitting a further

affidavit or verification in support of the Special Appearance” constituted a death-

penalty sanction that was severe and inappropriate given that lesser sanctions were not

considered first. Appellants also contend that the trial court violated their due-process

rights by granting continuances in favor of Sabre and refusing to hear their special

appearance.

DISCOVERY SANCTIONS

        A Texas appellate court has jurisdiction to hear an appeal only if it is from a final

judgment or it is specifically permitted under the statutory list of appealable interlocutory

orders. Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992); see Goodchild v.

Bombardier-Rotax GMBH Motorenfabrick, 979 S.W.2d 1, 4-5 (Tex. App.—Houston [14th

Dist.] 1998, pet. denied).          This list allows a defendant to appeal the trial court’s

interlocutory order denying a special appearance. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(a)(7). Discovery sanction orders are not appealable interlocutory orders. See id.;


George, et al. v. Sabre Updates, Inc.                                                  Page 4
Markel v. World Flight, Inc., 938 S.W.2d 74, 78 (Tex. App.—San Antonio 1996, no writ); see

also Royal Solaris Caribe Hotel & Marina v. Ranselm, No. 14-99-01255-CV, 2000 Tex. App.

LEXIS 3991, at **4-5 (Tex. App.—Houston [14th Dist.] June 15, 2000, pet. denied) (holding

that, in an interlocutory appeal challenging the denial of multiple special appearances,

the appellate court is without jurisdiction to address the propriety of the trial court’s

striking of the only affidavit filed in support of the special appearances as discovery

sanctions). Rather, mandamus is the only method of obtaining interlocutory review of

discovery sanctions, including “death penalty” sanctions, in select circumstances. See

Walker v. Packer, 827 S.W.2d 833, 843 (Tex. 1992); Velez v. DeLara, 905 S.W.2d 43, 45 (Tex.

App.—San Antonio 1995, no writ) (“We recognize that discovery sanctions cannot be the

subject of an interlocutory appeal, and are rarely a proper subject for mandamus

review.”); see also Ranselm, 2000 Tex. App. LEXIS 3991, at *4.

        Here, although part of the issue raised by appellants concerns the propriety of the

trial court’s discovery sanctions, we find that we are without jurisdiction to address the

discovery sanctions.         We will, however, address appellants’ remaining complaints

pertaining to alleged due-process violations and the trial court’s denial of the special

appearance.

ALLEGED DUE-PROCESS VIOLATIONS

        Appellants contend that their due-process rights were violated when the trial

court repeatedly refused to hear their special appearance. In making this argument,


George, et al. v. Sabre Updates, Inc.                                                Page 5
appellants complain about two continuances that were granted to address deficient

jurisdictional discovery.

         The Texas Supreme Court has recently stated the following with regard to

jurisdictional discovery:

         Texas Rule of Civil Procedure 120a addresses the procedures for making
         and contesting special appearances. Among other things, the rule sets out
         the materials that may form the basis of a trial court’s ruling in a special
         appearance: “the pleadings, any stipulations made by and between the
         parties, such affidavits and attachments as may be filed by the parties, the
         results of discovery processes, and any oral testimony.” TEX. R. CIV. P.
         120a(3). We have described “relevant discovery” as “a vital part of
         resolving a special appearance.” Exito Elecs. Co. v. Trejo, 142 S.W.3d 302, 307
         (Tex. 2004).

                 When a party opposing a special appearance lacks “facts essential”
         to its opposition, a trial court may order a continuance to allow the party to
         obtain jurisdictional discovery. TEX. R. CIV. P. 120a(3) (“Should it appear
         from the affidavits of a party opposing the motion that he cannot . . . present
         by affidavit facts essential to justify his opposition, the court may order a
         continuance to permit affidavits to be obtained or depositions to be taken
         or discovery to be had or may make such other order as is just.”).
         Continuances for jurisdictional discovery are reviewed under an abuse-of-
         discretion standard. BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789,
         800 (Tex. 2002) (concluding trial court did not abuse its discretion by
         denying party’s motion for continuance to conduct further jurisdictional
         discovery where party had “ample time to conduct, and did conduct,
         discovery”); see Villegas v. Carter, 711 S.W.2d 624, 626 (Tex. 1986).

In re Christianson Air Conditioning & Plumbing, LLC, 639 S.W.3d 671, 676 (Tex. 2022).

         In the instant case, the trial court set the hearing on appellants’ special appearance

twice.    Both times, Sabre filed verified motions for continuance due to appellants’

purported failures to produce jurisdictional discovery. Sabre explained that it served


George, et al. v. Sabre Updates, Inc.                                                      Page 6
discovery related to the formation of its contractual agreements with each defendant.

Sabre further explained that these contract-formation requests were significant and

relevant to the jurisdictional inquiry because the Terms of Sale incorporated as part of the

agreement contained Texas choice of law and forum-selection provisions. Appellants

refused to produce this information despite being ordered to do so by the trial court

multiple times.       Appellant’s refusal to produce the requested information is what

prompted the granting of the continuances. Appellants, however, contended that they

did not produce this information because it addressed the merits of the underlying

lawsuit, and because they sought to avoid waiving their special appearance.

        The Texas Supreme Court has rejected the argument that jurisdictional discovery

must relate exclusively to the jurisdictional question. See id. at 676-77 (“Nothing in Rule

120a or our cases suggests that jurisdictional discovery must relate exclusively to the

jurisdictional question . . . . To the contrary, we have indicated that jurisdictional

discovery may overlap with merits issues in certain circumstances. . . . Indeed, Rule 120a

itself recognizes that issues of fact determined in a special appearance may also be

relevant to the merits, as it expressly leaves those issues open for redetermination at the

merits stage.” (internal citations omitted & emphasis in original)).

        Furthermore, Rule 120a specifically provides that “issuance of process for

witnesses, the taking of depositions, the serving of requests for admissions, and the use

of discovery processes, shall not constitute a waiver of such special appearance.” TEX. R.


George, et al. v. Sabre Updates, Inc.                                                 Page 7
CIV. P. 120a(1); see Nationwide Distrib. Servs. v. Jones, 496 S.W.3d 221, 224 (Tex. App.—

Houston [1st Dist.] 2016, no pet.).

        Based on the foregoing, we cannot say that it was an abuse of discretion or a

violation of due process for the trial court to grant Sabre’s verified motions for

continuance. See In re Christianson Air Conditioning & Plumbing, LLC, 639 S.W.3d at 676;

see also BMC Software Belg., N.V., 83 S.W.3d at 800.

THE SPECIAL APPEARANCE

        As noted earlier, special appearances are governed by Rule 120a of the Texas Rules

of Civil Procedure. TEX. R. CIV. P. 120a. That rule requires special appearances to be made

by a “sworn motion.” TEX. R. CIV. P. 120a(1); see Casino Magic Corp. v. King, 43 S.W.3d 14,

18 (Tex. App.—Dallas 2001, pet. denied) (op. on reh’g). Strict compliance with Rule 120a

is required. TEX. R. CIV. P. 120a(1); see Slater v. Metro Nissan, 801 S.W.2d 253, 254 (Tex.

App.—Fort Worth 1990, writ denied); see also Casino Magic Corp., 43 S.W.3d at 18. Further,

a trial court does not err in denying an unsworn special appearance. Casino Magic Corp.,

43 S.W.3d at 18 (citing Villalpando v. De La Garza, 793 S.W.2d 274, 276 (Tex. App.—Corpus

Christi 1990, no writ)); see Dawson-Austin v. Austin, 968 S.W.2d 319, 321-22 (Tex. 1998)

(“As the lower courts both held, an unsworn special appearance does not comply with

Rule 120a(1), TEX. R. CIV. P. and thus is ineffectual to challenge in personam

jurisdiction.”).




George, et al. v. Sabre Updates, Inc.                                                Page 8
        In this case, George’s verification was attached to the special appearance and was

filed on behalf of all appellants. Because the trial court struck George’s verification in

support of the special appearance and precluded George from submitting any further

affidavit or verification as a sanction for discovery abuse, the special appearance was not

sworn or verified.1 And because the special appearance was not sworn or verified as

required by Rule 120a, we conclude that the trial court did not err by denying the special

appearance. See TEX. R. CIV. P. 120a; Dawson-Austin, 968 S.W.2d at 321-22; Casino Magic

Corp., 43 S.W.3d at 18; Villalpando, 793 S.W.2d at 276; see also Ranselm, 2000 Tex. App.

LEXIS 3991, at *6. We overrule appellants’ sole issue on appeal.

                                               Conclusion

        We affirm the judgment of the trial court.




                                                          STEVE SMITH
                                                          Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
(Chief Justice Gray concurring with a note)
Affirmed
Opinion delivered and filed August 24, 2022
[CV06]


        1 We recognize that Rule 120a(1) provides that the lack of verification can be cured by amendment.
See TEX. R. CIV. P. 120a(1); see also Dawson-Austin v. Austin, 968 S.W.2d 319, 322 (Tex. 1998). However, the
trial court’s discovery sanction specifically precluded George from submitting any further affidavit or
verification, and the record does not reflect that representatives for either Ventures or Center attempted to
or have requested an opportunity to cure the lack of verification by amendment.

George, et al. v. Sabre Updates, Inc.                                                                 Page 9
*(Chief Justice Gray concurs in the Court’s judgment. A separate opinion will not
issue. He notes, however, that he is of the opinion that the Court does have the
jurisdiction necessary to reach any issue upon which the denial of the special appearance
is necessarily based. Thus, he believes, because it was properly challenged on appeal,
that the Court must address the propriety of the trial court’s discovery sanction
order. Having examined the arguments of the parties and the relevant case law, Chief
Justice Gray finds that the trial court did not abuse its discretion by ordering the
discovery sanctions based on the Appellant’s abuse of the discovery process on issues
related to the Appellant’s special appearance. Because the discovery sought was
appropriate as it was sufficiently connected to the special appearance, and because the
failure to fully respond to the discovery was an abuse of the discovery process, the trial
court’s discovery sanction was not an abuse of discretion. It is not a death penalty
sanction. The Appellant’s still have all their defenses, if any, but by their discovery abuse
they effectively forfeited their special appearance. Chief Justice Gray would expressly
not follow the holding in Royal Solaris Caribe Hotel & Marina v. Ranselm, No. 14-99-01255-
CV, 2000 Tex. App.—Houston [14th Dist.] June 15, 2000, pet. denied)).




George, et al. v. Sabre Updates, Inc.                                                 Page 10